 224MANOR HEALTHCARE CORP.ManorHealthcareCorp.andProfessionalandHealth Care Division,United Food and Com-mercialWorkers Union,Local 27, AFL-CIO,Petitioner.Case 5-RC-119746 August 1987DECISION ON REVIEWBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 20 May 1983 the Acting Regional DirectorforRegion 5 issued a Decision and Direction ofElection in this proceeding in which he found ap-propriate for the purposes of collective bargaininga unit consisting of certain employees employed bythe Employer at its Rossville, Maryland convales-cent home. The Employer filed a request forreview, contending that the smallest appropriateunit included employees employed at all three ofitsBaltimore-area convalescent homes, includingthose located in Rossville, Towson, and Ruxton,Maryland.By telegraphic order dated 12 July1983, the Board granted the request for review.The issue before us in this case is the test to beapplied in determining the appropriateness of asingle-facility bargaining unit in the health care in-dustry where the employer operates more than onefacility.InSt.FrancisHospital, 271NLRB 948(1984)(St.Francis II)the Board adopted a "dispari-ty of interests" standard for determining appropri-ate units when the issue is the separate representa-tion of employees in different job classificationswithin a single health care facility. The standardwe adopted there was a response to the views ofseveral courts which had reviewed the Board's pre-vious attempts to conform its traditional standardsfor unit determination to Congress' concern withpreventing proliferation of units in the health careindustry, a concern that is reflected in the legisla-tive history of the 1974 amendments to the Act.liRecently, the District of Columbia Circuit remanded that case to usbecause the court was of the view that we had erroneously found thatthe "disparity" test was mandated by the statuteElectricalWorkersIBEW Local 474 v NLRB (St Francis Hospital),124 LRRM 2993 (D CCir 1987) The court also suggested that we, and most of the othercourts of appeals,had improperly relied on comments in the legislativehistory concerning the need to avoid undue proliferation as if those com-ments constituted independent sources of law Id at 3007-3008 Follow-ing that remand, we granted review and heard oral argument in St Vin-cent Hospital,19-RC-11496, on the question of what we should apply indetermining units within health care facilities Those cases are still underconsideration,and nothing we say in this case will affect what we ulti-mately hold in those cases For the reasons stated below, we would finda rebuttable presumption of single-facility appropriateness proper in thehealth care industry regardless of what test we ultimately choose for de-termining unitswithina single facility and regardless of whether weaccept or reject the District of Columbia Circuit's analysis regarding theweight to be accorded the remarks on proliferation in the legislative his-toryIn contrast to its position on questions of sepa-rate representation of employees in different jobclassifications, the Board has continued to apply arebuttable presumption that single-facility units areappropriate in the health care industry.SamaritanHealth Services,238 NLRB 629, 632 (1978);Nation-al G. South,230 NLRB 976, 978 fn. 5 (1977). Theonly two courts that have reviewed the Board's ex-isting doctrine since the 1974 amendments, howev-er, have rejected it. InPresbyterian/St. Luke'sMed-icalCenter v.NLRB,653 F.2d 450, 455 (10th Cir.1981), the Tenth Circuit held that when the issue isthe appropriateness of either one or more of ahealth care employer's facilities the factors that theBoard traditionally considersmust be balancedagainst the public interest in preventing fragmenta-tion, and that the Board must specify the manner inwhich its unit determination implements or reflectsCongress' admonition that due consideration begiven to preventing proliferation.2 The SecondCircuit, inLong Island Jewish-HillsideMedicalCenter Y.NLRB,685 F.2d 29 (1982), approved theTenth Circuit's holding in this regard and notedthat, although congressional discussion of unit pro-liferation focused on the types of employees to beincluded in a bargaining unit rather than on ques-tions of appropriateness of a single facility:[W]e do not believe that Congress wouldpermit its general policy goals to be under-mined through fragmentation of the scope ofbargaining units at multi-facility health care in-stitutions.Whether a large number of bargain-ing unitsresults from decisions as to scope orcomposition, fragmentation is likely to producedisruption of health care services, inefficientbargaining with labor organizations, whipsaw-ing and resultant increases in health care costs.685 F.2d at 33-34.We believe the Board's traditional approach tobe correct.What we glean from the courts' rejec-tion, however, is that the Board has explained itsposition in a manner that invites the criticism thatithas ignored or evaded the congressional intent.The difficulty lies in certain language in a footnoteof our decision inNational G. South,supra.3 TheBoard was responding there to the employer's ar-gument that the congressional charge to preventundue proliferation rendered inappropriate a unit ofnursing home employees working in a single facili-2The Tenth Circuit also held that theBoard'suse of a presumption,which the employermustrebut to avoid unfair labor practice liability,violatedthe mandateof Sec 301 of the FederalRules ofEvidence How-ever, the courthas sincewithdrawnfromthat positionBeth Israel Hospital vNLRB,688 F 2d 697 (10th Cir 1982) (en banc)8 230 NLRB at 978 fn 5285 NLRB No. 31 MANOR HEALTHCARE CORP.225ty of a multifacility operation. The Board foundthat argument unpersuasive based on its reading ofthe legislative history as applied to the unit ques-tion before it. First, the Board observed that theproliferation of units to which the relevant com-ments in the legislative history were directed wasthe fragmentation of employee occupational groupswithin a single facility.With this observation weagree unreservedly. The Board's further articula-tion of its rationale, however, has been interpreted,perhaps not unfairly, as a general rejection of theapplicability of the antiproliferation policy to ques-tionsof single as opposed to multifacility units(ibid.):In the present instance we are concerned . . .with unit scope, that is, the consideration ofwhether the appropriate unit of employees isto comprise the employeesat a singlefacilityor at several. Congressional intent regardingundue proliferation of bargaining units has nobearing on this issue because jurisdictional dis-putes and work stoppages at one facilitywould hardly interfere with the operation atother facilities of a single employer.We reaf-firm prior policy that in chain operations, in-cludinghealthcare facilities, single-facilityunits are presumed appropriate. In this casetheEmployer has presented insufficient evi-dence to rebut this presumption.In reaffirming once again the validity of this re-buttable presumption, and theNational G. Southra-tionale in general, we do not intend to forecloseconsideration of the congressional policy discussedabove.We only decide, for the reasons set forthmore fully below, that consideration of the con-gressional policy does not warrant a health care in-dustry exception to the single-facility presumption.Rather, as we explain below, the concerns underly-ing the congressional admonition can be fully ad-dressed by careful consideration of any evidence,presented in the employer's rebuttal case, demon-strating that approval of the single-facility unit willthreaten the kinds of disruptions to continuity ofpatient care that Congress sought to prevent.The Board has long held, of course, that asingle-facilityunit geographically separated fromother facilities operated by the same employer ispresumptively appropriate for the purpose of col-lectivebargaining even though a broader unitmight also be appropriate.Dixie BelleMills,139NLRB 629, 631-632 (162);Black & Decker Mfg.Co., 147 NLRB 825 (1964). With court approval,the Board has extended this principle of presump-tive appropriateness to single-facility units in a va-riety of contexts.4 As the Board explained in thecontext ofretailstores(Haag Drug Co.,169 NLRBat 877-878):The [e]mployeesin a singleretail outlet form ahomogeneous, identifiable, and distinct group,physically separated from the employees inother outlets of the chain; they generally per-form related functions under immediate super-vision apart from employees at other locations;and their work functions, though parallel to,are nonethelessseparate from the functions ofemployees in the other outlets, and thus theirproblems and grievances are peculiarly theirown and not necessarily shared with employ-ees in the other outlets.Judicial acceptance of such a presumption has re-flected a recognition that it "accords well with thepolicy of the Act, embodied in §§ 7 and 9(b),which direct the Board to choosebargaining unitsthat `assure to employees the fullest freedom in ex-ercising the rights guaranteed by this Act."'NLRBv.WesWrn & Southern Life Ins. Co.,supra, 391 F.2dat 123. Accord:Sheraton-Kauai Corp. v. NLRB,429F.2d 1352, 1354-1355 (9th Cir. 1970).Prior to the 1974 amendments extending cover-age of the Act to nonprofit health .are facilities,the Board had appliedits single-facility presump-tion to health care employers.JacksonManor Nurs-ing Home,194 NLRB 892, 896 (1972).5 This policysurvived in the the Board's postamendment deci-sions.National G. South,supra,was the first inwhich the Board focused explicitly on the validityof the presumption in light of the congressional ex-pression of concern over proliferation.6 As docu-4 Security guard serviceNLRBvJ W Mays, Inc,675 F 2d 442 (2dCir 1982)Retail merchandising chainsHaag Drug Co,169 NLRB 877-879 (1968),Magic Pan Inc v.NLRB,627 F 2d 105(7th Cir1980),NLRBv.Sun DrugCo,359 F 2d408, 412(3d Cir 1966),and cases citedMulti-branch banksBanco Credito,160 NLRB 1504,1506 (1966),enfd 390F 2d 110, 111-112(1st Cir 1968),cert denied393 US 832 (1968)AlaskaStatebankvNLRB,653 F 2d 1285,1287 (9th Cir 1981)Multiterminaltrucking operationDavis Transport,169 NLRB 557, 561-562 (1968), enfd433 F 2d 363 (6th Cir 1970) District insurance officeMetropolitan LifeInsurance Co,156 NLRB 1408, 14141415(1966),Prudential Insurance CovNLRB,529 F 2d 66, 67, 69(6th Cir 1976),cert denied 425 US 975(1976),NLRBvWestern&SouthernLifeInsurance Co,391 F 2d 119 (3dCir 1968),cert denied393 US 978 (1968)5 Jackson Manorwas overruled in part, on an unrelated issue, inMadei-ra Nursing Center,203 NLRB 323 fn4 (1973)a InKaiserFoundationHealth Plan,225 NLRB 409(1976), a majorityof the Board found a single-facility unit inappropriate because the em-ployees at that facility did not possess a community of interest separatefrom that shared by other employees The Board relied on the lack oflocal autonomy in labor relations matters, the close relationship of theemployees with those at other facilities,bargaining history, and the con-gressional admonition against unit proliferation 225 NLRB at 411 and fn.8Except for the last, these factors are among those traditionally used indetermining whether the single-facility presumption has been overcomeThus, although the decision did not mention the presumption,itdid notsignify uncertainty regarding the presumption's applicability as the courtsuggested inLong Island Jewish,supra, 685 F 2d at 34 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmented there and inSt.Francis II,supra, 271NLRB at 950-951, the legislative history demon-strates that sponsors of the 1974 amendments ex-pressed concern about any proliferation of unitsthatwould fragment labor relations, especially soas to make more likely a disruption of health careservices or to broaden the impact of any labor dis-pute. Stated concisely by Senator Taft, a principalcosponsor of the nonprofit hospital bill, the con-cernwas that "[u]nwarranted unit fragmentationleading to jurisdictional disputes and work stop-pages must be prevented."7As we noted inNational G. South,supra, 230NLRB at 978 fn. 5, however, the references to unitfragmentation in the legislative history all appearedto relate to fragmentation along employee classifi-cation lines within a particular facility.We referredthere to Senator Taft's emphasis on limiting "thenumber of bargaining unitsin a health care institu-tion"(emphasis added)." Additional indications thatconsideration of unit proliferation focused on em-ployee groups within a facility are found in SenatorTaft's observation that health care institutiol s were"particularly vulnerable to a multiplicity of bar-gaining units"as a resultof "the diversified natureof the medical service provided patients"9 and inSenatorWilliams' comment that a number of bar-gaining units among nonsupervisory employeesmight be justified where there is "a notable dispari-ty of interests between employees in different jobclassifications." 10We also observe that it is not°LegislativeHistory ofthe Coverageof NonprofitHospitalsUnder theNational Labor Relations Actat 114 (1974) (Leg. Hist.).As reflected inthe quoted excerpt from the Second Circuit's Long Island Jewish deci-sion, supra,Senator Taft also expressed concern that fragmentation ofunitsmight result in administrative inefficiencies in bargaining and wagerate "whipsawing":The administrative problems from a practical operational view-point and labor relation viewpoint must be considered by the Boardon this issue.Health-care institutions must not be permitted to go theroute of other industries,particularly the construction trades, in thisregard.In analyzing the issue of bargaining units, the Board should alsoconsider the issue of the cost of medical care. Undue unit prolifera-tionmust not be permitted to create wage"leapfrogging" and"whipsawing."The cost of medical care in this country has alreadyskyrocketed,-and costs must be maintained at a reasonable level topermit adequate health care for Americans from all economic sec-tors.The committee,in recognizing these issues with regard to bargain-ing unit determination,took a significant step forward in establishingthe factor of public interest to be considered by the Board in unitcases.Leg Hist at 114.Since concerns about "whipsawing"on wages and inefficiencies in bar-gaining are mentioned only in this one speech by Senator Taft, we arenot certain that other members of Congress felt the same urgency aboutthem as they did about work stoppages and related matters, which theconference report indicates were seen as potential threats to continuity ofpatient care.Leg Hist. at 11-13B Leg. Hhst. at 113-114.9Leg. Hist. at 113.10 Leg Hist at 363.This comment by Senator Williams is the primarysource of the "disparity of interests"test adopted by the Board inSt.surprising that the focus was on the effects of nu-merous units within a single patient care facilityrather than on the effects of single-facility units inmultiple-facilityoperations,where the facilitiesmay be many miles apart.It is difficult to see how,as a practical matter, we would create a greaterrisk of the spread of work stoppages or other dis-ruptions from one facility to another than wewould by permitting representation only in a multi-facility unit.Indeed, often the broader unit will in-crease the danger that a work stoppage will havean adverse impact on the delivery of health careservices in a relevant geographical area-a resultCongress could not have intended.' 1 See Gorman,Basic Text on Labor Law68 (1976).Nonetheless,we are aware of the seriousness ofCongress'concern that in making unit determina-tions we seek to avoid a unit structure that poses areal threat of disruptions to the continuity of pa-tient care through the spread of work stoppagesand other adverse effects of labor disputes.Wethink we can best accommodate this concern withthe mandate of Section 9(b) by retaining the single-facility presumption and, in any particular healthcare industry case, allowing the party opposingsuch a unit to rebut the presumption by a showingof circumstances that militate against its appropri-ateness, including an increased risk of work disrup-tion or other adverse consequences thatthe 1974Congress appears to have wanted to minimize inthis industry.Rebuttal on such grounds requiresproviding a reasonable basis for finding an in-creased risk that is substantial,but not necessarilyoverwhelming.This approach accords withthe TenthCircuit'sdirection that the traditional factors be balancedagainst the public interest in preventing fragmenta-tion and that the Board specify how its unit deter-minations reflect the congressional admonition.12We respectfully disagree with the view that use ofthe presumption is inherently inconsistentwithsuch a balancing test or that it impermissibly tipsthe balance.Thus,as noted above,the courts havehad no difficulty in accepting the presumption incases outside the health care industry. See footnote4, supra;Beth Israel Hospitalv.NLRB,688 F.2dFrancis II,in response to decisions of the Ninth and Tenth Circuits re-jecting the Board's earlier test. 271 NLRB at 952.As explained in fn. 1,above, we need not decide in this case whether we will adhere to thattest for determining the appropriateness of units within a health care fa-cility.11 In this regard, see the 1974 amendments to the Act which providefor the appointment of an impartial Board of Inquiry by the Director ofthe Federal Mediation and Conciliation Service if a threatened strike orlockout "will..substantially interrupt the delivery of health care inthe locality concerned."29 U S C.§183(a)i2Presbyterian/St Luke's Medical Center P. NLRB,supra, 653 F 2d at455. MANOR HEALTHCARE CORP.227697, 700 (10th Cir. 1982) (en banc), and cases citedthere.This presumption means only that a partyopposing a particular single-facility unit must showsome likelihood of harm to the public interest as in-terpreted by Congress.The presumption we invoke here is substantive,not procedural. Based, as it is, on the Board's expe-rience that a single-facility unit normally is appro-priate for collective bargaining, the presumption isrebuttable, rather than conclusive or per se.Big YFoods v.NLRB,651 F.2d 40, 45 (1st Cir. 1981).Further, "appropriateness" being a term of art, noparticularquantum of proof or specific factualshowing can be said to be necessary for rebuttal,save that the facts presented be relevant to thepolicies of the Act. To pass muster, the rebuttalfactors, like the presumption itself, must be ration-al. Id. at 45-46. Therefore, parties have the oppor-tunity to present any evidence that reasonablytends to show the single-facility unit to be inappro-priate, and the Board must consider the unique cir-cumstances of a particular group of employeesbefore reaching a final determination.A final look backward may provide an additionalperspective.For many years the Board viewedretail chain stores differently from other multifaci-lity enterprises. Because of the high degree of cen-tralized administration in that industry, the Boardconcluded that an appropriate unit must embracean employer's administrative or geographic area,not just the single facility. However, the Board dis-carded that exception to the single-facility pre-sumption and found, as a general governing princi-ple, that the policy set forth in Section 9(b) out-weighed the factor of centralized administration.This history is set forth inHaag Drug Co.,supra,from which the Board's statement concerning thehomogeneity of employees in a single retail outletisquoted above at page 6. Those general observa-tions are as valid for health care employees as forretail employees, and we are unaware of any char-acteristicspeculiar to the health care industrywhich would require us to deviate from a policywhich comports with the purpose of the statuteand is consistent with related Board policy.' 3 Thisisparticularly so if we keep in mind that Congress'concern regarding "fragmentation of bargainingunits" was a function of its larger concern that thedelivery and health care services in a locality notbe unduly interrupted. Such interruption may beis SeeHaag Drug Co,supra at 877-878 See alsoGardenState HosieryCo, 74 NLRB 318, 323 (1947) (in deeming theunitproposed by theunion an appropriate one, the Board noted the absence of evidence ofany "circumstance peculiar to the industry" that would militate againstapproval of the unit)perhaps an ironic but inevitable result of multifaci-lity units.We turn now to the pertinent facts of the instantcase. The Employer is engaged in the operation ofmore than 100 convalescent or nursing homes in 22States, the total divided administratively into 10 re-gions.Region 1, which includes the Employer'sthreeBaltimore-area facilities, also encompassesfive other homes located in Maryland, Virginia,and North Carolina. The Union seeks to representall service,maintenance, and technical employeesat the Rossville home, which is 10 miles away fromthe Towson home, its closest neighbor in the Em-ployer's chain, and 13 miles from the Ruxtonhome.Broad policies and guidelines for labor relationsand overall operations are set by the Employer'scorporate officials for use throughout the chain.These are put into effect at the regional level byregional directors,who review and approve ormodify draft budgets for each nursing home pre-pared by the administrator of that home. However,each home administrator puts the corporate policyguidelines into operation at her or his nursinghome.Operations are reviewed and inspectedthrough periodic visits by the regional director andby members of the corporate staff whose responsi-bilities lie in specialized aspects of the operationsuch as maintenance, infection control, and diet.The director for region 1 visits each of his homesbetween 12 and 15 times a year, from 4 to 6 hoursper visit, and is in telephone contact with either thehome administrator or another responsible personat each home approximately once a week.Pursuant to budgetary limitations and corporateguidelines, the Rossville administrator, assisted byan assistant administrator and other supervisors,hires and fires employees for the home, sets theirindividualwage rates, promotes or transfers em-ployeeswithin the home, and determines theamount of their semiannual raises. Grievances areadjusted at the individual homes. Employees havethe right to appeal grievance determinations, butthis option was not exercised in region 1 during the2 years preceding the hearing.Employees at one facility are rarely used toassist at another facility, and then only on an emer-gency basis. In one instance an employee workedat two facilities for an unstated period, though thisdid not involve Rossville. A few specialists areshared by more than one facility, but none of themisa unit employee. Occasionally, the Baltimore-area recreational therapists participate in arrangingjoint outings for area patients, in which effortssome unit employees are involved. This appears tobe the limit of joint activities or interaction for pa- 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtient care among the three Baltimore-area homes.Employee transfers between facilities are availablewithout loss of seniority. Out of approximately 370service,maintenance, and technical employees inthe Baltimore-area facilities, therewere approxi-mately seven transfers within the 2-year periodwith which the present regional director was famil-iar. In exceptional circumstances a patient may betransferred from one home to another for the pa-tient's convenience.On these facts, we agree with the Acting Re-gional Director's weighing of the Board's tradition-al factors so as to find appropriate a unit confinedto the Employer's Rossville facility. The closest ofthe Employer's, other facilities is 10 miles away andinterchange between Rossville unit employees andemployees at other facilities is negligible. Tempo-rary interchange is irregular and employees rarelytransfer between facilities. Although there is a cer-tain degree of administrative centralization, there isan almost complete lack of functional integration.Patient care proceeds independently at each facilityand all day-to-day labor matters are administeredwithin the separate facilities, albeit under guidelinesestablished by corporate officials and subject totheir review. There is relatively infrequent contactbetween the facility and higher authority withinthe corporate structure. Finally, there is no bar-gaining history. Thus under traditional standards aseparate unit at Rossville is warranted. See, e.g.,Pomona Golden Age Convalescent Home,265 NLRB1313 (1982);National Cash Register Co.,166 NLRB173 (1967).In considering whether such a unit would lead tothe fragmentation against which Congress admon-ished, it is noteworthy at the outset that the unitsought here consists of approximately 137 employ-ees consisting of all of the nonprofessional statuto-ry employees at the facility except business officeclericals and guards.14 Such a broad unit as a pat-tern for bargaining within the Employer's chain ofnursing homes, should tend to limit, not proliferate,the potential number of units.15 We also note thatfinding the single-facility unit appropriate here doesnot bind us to fording that every single-facility unitin the Employer's chain is an appropriate unit. Cir-cumstances in other regions or circumstances pro-duced by changes in the Employer's operationsmight well dictate that the single-facility presump-tion in a future case would be rebutted.We also see no evidence of any real danger thatseparate bargaining units in this and other similarly14 The Employer does not argue thatbusinessoffice clericals shouldbe included, and guards may not be Sec. 9(b)(3) of the Act15We do not address here the question of the number of appropriateunits within any of the Employer's nursing homessituated facilities in the Employer's chain will causework stoppages or jurisdictional disputes.We noteagain the lack of employee interchange and the in-dependence of the Rossville home's operationsfrom those of any other of the Employer's facili-ties.The problem of jurisdictional disputes is noteven relevant to this case. As for the spread of awork stoppage from one facility to another, we seeno more reason to predict such a result even if theemployees at each facility were represented by dif-ferent unions. If anything, an employerwide unit inthis situationwould tend to broaden a given dis-pute and increase the potential for disruption of pa-tient care.Although it may be true that the Employercould administer labor relations in a multifacilityunitmore efficiently than in individual units suchas the one sought, that factor is not entitled togreat weight. The legislative history does not sug-gest that Congress was intent on maximizing ad-ministrative efficiency; rather it focused on avoid-ing unit determinations that are likely to jeopardizethe continuity of health care.Were a multifacilityemployer able to show, in a particular case, thatsuch loss of administrative efficiency would neces-sarily have that effect, then of course the presump-tion of single-facility appropriateness would be re-butted. The Employer here has shown neither thatsuch an effect is likely in general nor that it ispresent in this case.We have no difficulty in finding that single-facili-ty units would present more opportunity for "leap-frogging" or "whipsawing" the Employer intowage increases than would one multifacility unit.For reasons similar to those applicable to the factorof administrative efficiency, however, we attachlittleweight to this factor in the instant case. Thereisnothing uniquely vulnerable about the Employerbecause it is in this industry. It is potentially vul-nerable to wage competition among single-facilityunits simply because it has multiple facilities andthe employees at some might be represented by dif-ferent unions or in different units. If the Employ-er's other facilitieswere owned and operated byother employers, the same opportunity for wagecompetitionwould exist, only the vulnerabilitywould be shared by several employers. Further, wedo not see the total effect on health care costs tobe much different in either case.16 Nor do we be-lieve that Congress intended that we limit bargain-ing units so as to insulate an owner of severalhealth care facilities from interfacility wage compe-16This conclusion and other predictions on economic and technicalmatters are, of course, subject to our further review and revision basedon appropriate evidence or persuasive rebuttal presented before us infuture cases MANOR HEALTHCARE CORP229tition and thereby place it in a stronger bargainingposition than it would be if it owned only one. Insum, we believe that our application of our tradi-tional rebuttable presumption that a single-facilityunit is appropriate for bargaining is not inconsistentwith the congressional concern for avoiding undueunit proliferation in health care institutions.Wefurther find that the Employer has not rebuttedthat presumption in this case. We therefore find theRossville,Maryland unit appropriate.Accordingly, we shall remand this proceeding tothe Regional Director in order that he may con-duct the election pursuant to his Direction of Elec-tion, as amended 10 June 1983, except that the pay-roll period for determining eligibility shall be thatending immediately before the date of issuance ofthisDecision on Review.